Tayloe, J.
This is an appeal from an order striking out certain paragraphs of the complaint as redundant. The parts of the complaint stricken out set out at length the provisions of certain sections of the charter of the city of Chippewa Falls. We think the court was right in considering the recitation of the sections of the charter as redundant matter. The charter is a public law, of which the courts take judicial notice, and there was no more propriety in setting out the law at length in this case than in any other case where the violation of a public statute is a ground for the relief asked by the plaintiff. With the recitations of the law stricken from the complaint, it states the same cause of action that it did wTith them in. It is clear, therefore, that they are unnecessary as a part of the complaint.
The learned counsel for the appellant complains that the order striking out the redundant matter directs him to serve an amended complaint. This direction we must understand as meaning nothing more than that he should serve a complaint with the redundant matter stricken out omitted therefrom. Whether or not a complaint, as corrected by a motion to strike out redundant matter, should be served, is a matter in the discretion of the- -court. It would be a highly proper order to make in many cases, especially in cases where, upon motion, the original complaint had been greatly mutilated by the order striking out redundant or irrelevant matter. The court has the undoubted right to direct that a fair copy of the complaint, as corrected, shall be served upon the opposite party, and also that a fair copy shall be filed of record in the case. We do not think there was any abuse of discretion by the court in making the order appealed from.
By the Court.— The appeal is dismissed, with costs.